       Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 1 of 10




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 In Re:                                §
                                       §    Case No. 20-30967
 WATSON GRINDING &                     §
 MANUFACTURING CO. and                 §    CHAPTER 11
 WATSON VALVES SERVICES, INC.          §
       Debtors.                        §
                                       §
______________________________________________________________________________

            AGREED CONFIDENTIALITY AND PROTECTIVE ORDER
______________________________________________________________________________

       The Court has concluded that the Confidentiality and Protective Order (the “Protective

Order”), as set forth below, should be entered.

       IT IS, THEREFORE, ORDERED THAT:

       1.      Definitions:

               a.     “Document” shall mean any information in written or recorded form.

               b.     “Party or “Parties” shall mean any one of or all of Watson Grinding &
                      Manufacturing Co., Watson Valve Services, Inc., Teledyne Detcon, Inc., or
                      the January 24 Claimants Committee. The January 24 Claimants Committee
                      shall further mean and include each person or entity that is a member of the
                      same, and each such person’s or entity’s respective agents, representatives,
                      legal counsel, or advisors.

               c.     “Protected Information” generally refers to the information and documents
                      to be produced subject to this Protective Order.

                      (i)     Protected Information may include non-public information and/or
                              information that qualifies as a “trade secret” under the Texas
                              Uniform Trade Secret Act or the Defend Trade Secrets Act.

                      (ii)    Protected Information may also include information specifically
                              regarding the value or performance of particular assets or business,
                              but only if it is material non-public information or the public
                              disclosure of such information would threaten a competitive
                              advantage or information advantage of the producing party.



CONFIDENTIALITY AND PROTECTIVE ORDER – Page 1
10517443v1
       Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 2 of 10




                      (iii)   Protected Information may also include sensitive personal
                              information such as account numbers, tax returns, social security
                              numbers, or the like.

                      (iv)    Protected Information shall not include information or documents
                              that have been publicly disclosed.

       2.      Only documents containing Protected           Information may be designated

“Confidential” or “Highly Confidential—Attorneys Eyes Only.”

       3.      A document may be designated “Confidential” if it, in the good faith estimation of

counsel for the producing party, contains Protected Information. Protected Information may not

be publicly disseminated or disclosed by the receiving party and may be disclosed only to (a) the

Parties and officers or employees of the Parties to whom it is necessary that the Protected

Information be disclosed for purposes of the above-captioned bankruptcy cases or in any litigation

by and among the Parties, (b) counsel acting on behalf of the receiving party and any attorneys,

paralegals or other employees employed in the same law firm as said counsel, (c) any retained

experts or agents of said counsel who agree to be bound by this Protective Order and have signed

the Certificate of Acknowledgement attached to this Protective Order as Exhibit A, (d) any authors

or recipients of the Protected Information; (e) stenographers and/or videographers transcribing or

otherwise documenting testimony or argument at a deposition; (f) the Court, Court personnel, and

court reporters; (g) independent third-party litigation support vendors providing graphics, design,

photocopy, document imaging, document processing, translation, or database services to counsel

for any Party;(h) mediators engaged by the Parties to assist in the above-captioned bankruptcy

cases or in any litigation by and among the Parties; (i) the United States Trustee; and (j) any

successor(s) in interest to the Parties, including any subsequently appointed chapter 11 or chapter

7 trustees in these bankruptcy cases.

       4.      A document may be designated “Highly Confidential-Attorneys Eyes Only” if, and


CONFIDENTIALITY AND PROTECTIVE ORDER – Page 2
10517443v1
       Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 3 of 10




only if, in the good-faith estimation of counsel for the producing party, the document contains

non-public current business or financial information and/or information that qualifies as a “trade

secret” under the Texas Uniform Trade Secret Act or the Defend Trade Secrets Act—including,

but not limited to, proprietary formulas, pricing information, strategies, methods or processes of

acquiring business, acquiring assets, or realizing income therefrom; sources of information

regarding the producing party’s core business; or sources of funding for the core business. A

Highly Confidential document may not be publicly disseminated or disclosed by the receiving

party. It may be disclosed only to (a) counsel acting on behalf of a Party and any attorneys,

paralegals or other employees employed in the same law firm as said counsel, (b) any retained

experts or agents of said counsel who agree to be bound by this Protective Order and have

signed the Certificate of Acknowledgement attached to this Protective Order as Exhibit A, (c) any

authors or recipients of the Highly Confidential-Attorneys Eyes Only Protected Information, (d)

stenographers and/or videographers transcribing or otherwise documenting testimony or argument

at a deposition; and (e) the Court, Court personnel and court reporters. In the course of rendering

legal advice, counsel for a Party may provide a summary of Highly Confidential documents to

the Parties he/she represents and their constituents, and any such summary shall be treated as

“Confidential” according to Section 3 above.

       5.      Any qualifying documents shall be designated as Confidential or Highly

Confidential-Attorneys Eyes Only by stamping the legend “Confidential” or “Highly

Confidential-Attorneys Eyes Only,” respectively, preferably on each page thereof, as to which the

designation is claimed. At the producing party’s option, the producing party may designate a

document consisting of more than five pages as “Confidential” or “Highly Confidential-Attorneys

Eyes Only” by affixing a cover page to the document which cover page bears the appropriate



CONFIDENTIALITY AND PROTECTIVE ORDER – Page 3
10517443v1
       Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 4 of 10




stamp designation and lists the identification number (by Bates number) of each page of the set

intended to be so designated.

       6.      All copies of documents designated as “Confidential” or “Highly Confidential-

Attorneys Eyes Only” shall again be stamped or otherwise labeled “Confidential” or “Highly

Confidential-Attorneys Eyes Only,” respectively, if the duplicating process by which copies of

such documents are made does not reproduce the original stamp.

       7.      Any deposition transcripts or any portion thereof, including exhibits, may also be

designated as Confidential or Highly Confidential-Attorneys Eyes Only by:

               a.      stating orally on the record of a deposition that certain exhibits or aspects
                       of testimony are Confidential or Highly Confidential-Attorneys Eyes Only;
                       and/or

               b.      sending written notice within 20 days of receipt of the transcript or the
                       deposition, through designations by page and line, of those portions of the
                       transcript and/or the exhibits that the party designates as Confidential or
                       Highly Confidential-Attorneys Eyes Only.

       8.      Until the 20-day period for designation of deposition testimony as Confidential or

Highly Confidential-Attorneys Eyes Only has expired, the deposition transcript shall be treated as

Confidential unless previously designated as Highly Confidential-Attorneys Eyes Only.

       9.      All Protected Information produced or exchanged in the course of this case

(not including information that is publicly available) shall be used by the Party or Parties to whom

the information is produced solely in connection with the above-captioned bankruptcy cases and

any litigation by and among the Parties.

       10.     A receiving party may use any document produced under this Protective Order in

any deposition of any Party or Party-representative and in any trial or hearing in these chapter 11

cases or in any pending litigation by and among the Parties without limitation. Nothing in this

Protective Order shall limit or restrict Counsel from providing legal and strategic advice to a client.


CONFIDENTIALITY AND PROTECTIVE ORDER – Page 4
10517443v1
       Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 5 of 10




Any Confidential or Highly Confidential-Attorneys Eyes Only document used in a deposition shall

retain its protections, and any testimony revealing the substance of the document shall likewise

carry the same designation as the document, provided the deposition, or portions thereof, are

properly designated as Confidential or Highly Confidential-Attorneys Eyes Only in accordance

with paragraph 7 herein.

       11.     Any Party desiring to file any Confidential or Highly Confidential-Attorneys Eyes

Only document or information with the Court shall file said document under seal. The Parties are

authorized to file all such documents under seal for good cause as determined at the discretion of the

Court. The Party desiring to maintain the confidentiality of such material has the burden of proof

to support any motion to seal the information that either Party may file pursuant to Federal Rule

9037 and Local Rule 9037-1.

       12.     The existence of this Protective Order, the filing of the documents under seal, or

the designation of the documents as Confidential or Highly Confidential-Attorneys Eyes Only

shall not serve as a concession or evidence that the documents qualify for protection under Federal

or Texas law, or admissible at a hearing or trial. The Party seeking to seal any Protected

Information shall have the burden of proving the basis for Confidential and Highly Confidential-

Attorneys Eyes Only designation.

       13.     Once approved and signed by the Parties’ counsel, the Parties are to be bound by

the provisions of this Protective Order as a valid agreement until such time as the Protective Order

is signed and entered by the Court. Once signed and entered, the Parties shall be bound by the

provisions of this Protective Order as an order of this Court, which may be modified or amended

only by a subsequent Court order.




CONFIDENTIALITY AND PROTECTIVE ORDER – Page 5
10517443v1
       Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 6 of 10




       14.     In the event that a Party discovers it inadvertently has produced any Confidential

or Highly Confidential-Attorneys Eyes Only documents or information that has not been

designated as such in advance of production or disclosure, or otherwise determines previously

produced or disclosed documents or information should be treated as Confidential or Highly

Confidential-Attorneys Eyes Only, the Party may designate the documents or information as

Confidential or Highly Confidential-Attorneys Eyes Only by subsequent notice to all Parties in

writing. No person or Party shall incur any liability or sanction with respect to any disclosure or

dissemination of documents or information occurring prior to receipt of written notice of a belated

designation.

       15.     If any Party objects to the designation of any document as Confidential or Highly

Confidential-Attorneys Eyes Only, the Party shall state the objection by letter to counsel for the

Party making the designation and shall identify by bates number each document and/or page to

which the Party objects. If the Parties are then unable to resolve the objection, the Party seeking to

maintain the designation shall have 14 days from receipt of such written notice within which to

move the Court for a judicial determination of whether the materials were properly designated as

Confidential or Highly Confidential-Attorneys Eyes Only. Until the Court rules on any such

motion, the document(s) shall continue to be deemed Confidential or Highly Confidential-

Attorneys Eyes Only under the terms of this Protective Order.

       16.     This Protective Order shall not apply to any document or information that is

available publicly, or which is a matter of public record on file with any court or governmental or

regulatory agency or board, or which is or becomes available by any lawful and unrestricted means.

The burden of proving that the document or information was obtained from outside the discovery




CONFIDENTIALITY AND PROTECTIVE ORDER – Page 6
10517443v1
          Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 7 of 10




process in this litigation shall be upon the party receiving the information from the alleged outside

source.

          17.   Notwithstanding any challenge to the designation of material as Confidential or

Highly Confidential-Attorneys Eyes Only, all documents shall be treated as such and shall be

subject to the provisions hereof unless and until one of the following occurs:

                a.     the Party or non-party who claims that the material is Confidential or Highly
                       Confidential-Attorneys Eyes Only withdraws such designation in writing;

                b.     The Court rules the material is not Confidential or Highly Confidential-
                       Attorneys Eyes Only.

          18.   This Protective Order shall not affect or impair a Party’s rights with respect to

privileged documents or information. In order to facilitate the production of materials, the Parties

understand and agree that, to the extent materials are protected by the attorney-client privilege,

work-product doctrine, or other applicable privilege or protection from disclosure, the production

of such materials is not intended to, and shall not, waive or diminish in any way the confidentiality

of such materials or the continued protection under the attorney-client privilege, work-product

doctrine or any other applicable privilege or protection from disclosure. The Parties further agree

that, if a producing party at any time notifies each receiving party that any materials are subject to

a claim of privilege or of other protection from disclosure, or if a receiving party discovers that

such materials have been inadvertently produced, each receiving party shall destroy or return to

the producing party the specified materials and any copies or summaries or extracts thereof without

delay, and shall not use or disclose such items for any purpose. Such return shall not preclude the

receiving party from seeking to compel production of the materials for reasons other than

inadvertent production and shall not constitute an admission by the receiving party that the

materials were in fact privileged or protected from disclosure.



CONFIDENTIALITY AND PROTECTIVE ORDER – Page 7
10517443v1
       Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 8 of 10




        19.     Any witness or other person, firm, or entity from which discovery is sought shall

be considered a producing party entitled to protection under the terms of the Protective Order.

        20.     If, at any time, any Party other than the producing party who originally produced

the Protected Information in question receives a subpoena or other compulsory process

commanding production of Protected Information, the Party to whom the subpoena or request is

directed shall, except where prohibited by law, reasonably provide prompt written notice to the

producing party within three business days of receipt of such subpoena. It is the intent of this

paragraph to allow at least 10 days, where possible, for the producing party to take protective

action regarding the subpoenaed documents before the Protected Information is produced. The

Party to whom the subpoena or request is directed shall not take any position concerning the

propriety of such subpoena or request, or the discoverability of the information sought thereby. It

shall be the obligation of the producing party, if it chooses, to file a motion for protection or

otherwise oppose or respond to such a subpoena or request. Other than the obligation to comply

with the requirements stated herein, this Protective Order does not affect a Party’s obligation to

respond to such a subpoena or request.

        21.     This Court retains and shall have continuing jurisdiction over the Parties and

recipients of the Protected Information for enforcement of the provisions of this Protective Order

following until the earlier of confirmation of a chapter 11 plan in these bankruptcy cases and the

closing of these chapter 11 cases. It is agreed that if the litigation among the Parties continues after

this Court ceases to have jurisdiction, the Parties will abide by the terms of this Order and seek to

have this Order entered in another Court of appropriate jurisdiction.

        22.     No later than 30 days after the conclusion of all litigation by and among the Parties

or the consummation of a plan of reorganization, whichever is later, all Confidential or Highly



CONFIDENTIALITY AND PROTECTIVE ORDER – Page 8
10517443v1
       Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 9 of 10




Confidential-Attorneys Eyes Only documents or information shall be returned to the same

producing party or destroyed, unless otherwise ordered by this Court or another court of competent

jurisdiction, provided that the Parties acknowledge that provision of Confidential or Highly

Confidential-Attorneys Eyes Only documents or information via e-mail, other electronic means,

and/or electronic storage of Confidential or Highly Confidential-Attorneys Eyes Only documents

or information, may result in copies of Confidential or Highly Confidential-Attorneys Eyes Only

documents or information being created by automated or semi-automated backup processes that

create archival copies which are not generally accessible and are subject to destruction on a set

schedule and agree that the obligation to destroy Confidential or Highly Confidential-Attorneys

Eyes Only documents or information does not require modification of such archival copies or

alteration of the existing destruction schedule provided such archival copies are not used to access

Confidential or Highly Confidential-Attorneys Eyes Only documents or information following the

conclusion of all litigation by and among the Parties or the consummation of a plan of

reorganization, whichever is later. In the event a Party elects to destroy rather than return

documents pursuant to this Paragraph, such Party shall certify in writing within thirty days that the

documents have been destroyed. Subject to the obligations of this Protective Order which shall

remain in effect, counsel shall be entitled to retain copies of any and all pleadings even if they

contain Confidential or Highly Confidential-Attorneys Eyes Only documents or information.

       23.     The attorneys signing this Protective Order have the authority to bind their

respective clients to this Protective Order and do so by their signatures.




CONFIDENTIALITY AND PROTECTIVE ORDER – Page 9
10517443v1
       Case 20-30967 Document 176 Filed in TXSB on 04/02/20 Page 10 of 10




       IT IS SO ORDERED.


       Signed this the ____ day of ________________, 2020.

                                                 ___________________________________
                                                 Presiding Judge




CONFIDENTIALITY AND PROTECTIVE ORDER – Page 10
10517443v1
